12-1001
    Sun v. Holder
                                                                                  BIA
                                                                             Weisel, IJ
                                                                          A089 193 664
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT
                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 19th day of September, two thousand fourteen.

    PRESENT:
             JON O. NEWMAN,
             RALPH K. WINTER,
             REENA RAGGI,
                  Circuit Judges.
    ______________________________________

    HONG HUA SUN,

                    Petitioner,

                    v.                                     12-1001
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _______________________________________

    FOR PETITIONER:                Thomas V. Massucci, New York, NY.

    FOR RESPONDENT:                Stuart F. Delery, Acting Assistant
                                   Attorney General; Shelley R. Goad,
                                   Assistant Director; Kristin A.
                                   Moresi, Trial Attorney, Office of
                                   Immigration Litigation, United
                                   States Department of Justice,
                                   Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Hong Hua Sun, a native and citizen of the

People’s Republic of China, seeks review of a February 14,

2012, order of the BIA affirming the January 27, 2010,

decision of Immigration Judge (“IJ”) Robert Weisel, which

denied Sun’s application for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”).        In

re Hong Hua Sun, No. A089 193 664 (B.I.A. Feb. 14, 2012),

aff’g No. A089 193 664 (Immig. Ct. New York City Jan. 27,

2010).   We assume the parties’ familiarity with the

underlying facts and procedural history in this case.

    Under the circumstances of this case, we have reviewed

the IJ’s decision as supplemented by the BIA.     Yan Chen v.

Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).     The applicable

standards of review are well-established.     See 8 U.S.C.

§ 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513

(2d Cir. 2009).   Sun challenges only the agency’s denial of

asylum and withholding of removal.




                              2
    Contrary to Sun’s contentions, as her applications are

governed by the REAL ID Act of 2005, the agency reasonably

denied asylum and withholding of removal based on her

failure to corroborate her claim with letters from her

husband and a former co-worker in Honduras.    8 U.S.C.

§§ 1158(b)(1)(B)(ii), 1231(b)(3)(C).    Given Sun’s concession

that a letter from her husband was reasonably available, and

as a statement from her husband would have been the only

evidence corroborating her testimony that Chinese

authorities were aware of her practice of Christianity, the

agency reasonably determined that Sun failed to meet her

burden based on this omission.    See Hongsheng Leng v.

Mukasey, 528 F.3d 135, 143 (2d Cir. 2008) (noting that to

establish a well-founded fear of persecution in the absence

of any evidence of past persecution, an applicant must

demonstrate “that authorities in [her] country of

nationality are either aware [or] likely to become aware of

[her] activities”).   Sun’s contention that the agency was

required to probe her explanation for the omission lacks

merit, given her testimony that she was able to receive

other mail from her husband in China.    Cf. Majidi v.

Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005) (requiring


                              3
explanation for inconsistency to be more than plausible,

i.e., “that a reasonable fact-finder would be compelled to

credit [the] testimony” (emphasis in original)).

    Similarly, given Sun’s concession that a letter from a

former co-worker was reasonably available, her argument that

the letter was unnecessary because other evidence

sufficiently corroborated her protected status lacks merit

because the other letters and affidavits from pastors and

parishioners failed to corroborate any details of her

conversion or when she started attending religious services

in Honduras.   See Chuiliu Liu v. Holder, 575 F.3d 193, 197

(2d Cir. 2009).   Accordingly, her explanation for the

omission of that letter – that she did not think to include

it – is insufficient to compel a contrary conclusion.    Cf.

Majidi, 430 F.3d at 80-81.

    As the agency’s corroboration determination is

dispositive of Sun’s petition for review, 8 U.S.C.

§§ 1158(b)(1)(B)(ii), 1231(b)(3)(C), we decline to consider

her remaining arguments, see INS v. Bagamasbad, 429 U.S. 24,

25 (1976).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, any stay of


                              4
removal that the Court previously granted in this petition

is VACATED, and any pending motion for a stay of removal in

this petition is DISMISSED as moot.    Any pending request for

oral argument in this petition is DENIED in accordance with

Federal Rule of Appellate Procedure 34(a)(2), and Second

Circuit Local Rule 34.1(b).

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                               5